DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the solidified particles have a diameter span of about 0.2 to about 10. However it is unclear if the diameter span is referring to a ratio or missing units (µm). For purpose of compact prosecution, Examiner is interpreting claim 19 as solidified particles have a diameter of 0.2-10 µm.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 4,863,646) and Watanabe et al (US 2021/0213647 A1), herein referred to as Watanabe 2. 
Regarding claim 1, Watanabe discloses a method comprising: mixing a mixture comprising a thermoplastic polymer and a carrier fluid that is immiscible with the thermoplastic polymer (abstract) at a temperature greater than a melting point or softening temperature of the thermoplastic polymer and at a shear rate sufficiently high to disperse the thermoplastic polymer in the carrier fluid (abstract discloses the temperature not lower than the melting/softening point so it must be greater given the limited number of options: the same temperature as the melting/softening point or greater than the melting/softening temperature); cooling the mixture to below the melting point or softening temperature of the thermoplastic polymer to form solidified particles (abstract) and separating the solidified particles from the carrier fluid (see Examples). 
Watanabe further discloses the particles are spherical (column 1 lines 5-7) but does not disclose the circularity or the extruder. However, it is conventionally known spherical particles 
Regarding claims 2-7, Watanabe2 disclose an emulsion stabilizer wherein the emulsion stabilizer (reinforcing material)  comprises nanoparticles  and wherein at least some of the nanoparticles are embedded in the outer surface of the solidified particles and the solidified particles have a void comprising the nanoparticles [0027] containing oxide [0028]. During the mixing process, it is inherent for the reinforcing materials to evenly mix/spread with the thermoplastic polymer and the carrier fluid.  Further, it is inherent for the thermoplastic polymer to have voids or spaces and be filled with very tiny nanoparticles. Therefore, the oxide nanoparticles and the carrier fluids will embed in the outer surface of the solidified particles and the voids within the thermoplastic polymer. 
Regarding claim 8, Watanabe2 further teaches the use of fibers [0027] which are elongated structures. During the mixing process, it is inherent for the reinforcing materials to evenly mix/spread with the thermoplastic polymer and the carrier fluid. Therefore, the fibers would settle on the outer surface. 
Regarding claim 10,
Regarding claim 11, Watanabe teaches the thermoplastic polymer is selected from polybutylene terephthalate (column 3 lines 34-56). 
Regarding claim 12, Watanabe teaches the melting point or softening temperature of the thermoplastic polymer is 50-450° C (See Examples where the temperature range is 210-260° C). 
Regarding claim 13, although Watanabe is silent to the exact temperature of mixing, the abstract discloses the temperature is not lower than the melting/softening point so the mixing temperature must be greater given the limited number of options: the same temperature as the melting/softening point or greater than the melting/softening point. MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a temperature of mixing about 1-50° C greater than a melting point or softening temperature of the thermoplastic polymer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and for the benefit of ensuring fine droplets of the thermoplastic polymer are dispersed in the medium (column 2 lines 30-39). 
Regarding claim 14
Regarding claim 15, Watanabe teaches a cooling rate of about 10°C/hour to about 100°C/second (see examples). 
Regarding claim 16, Watanabe2 teaches a double screw extruder [0044]. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Further, MPEP 2143 states obvious to try is a prima facie evidence of obviousness. In this instant case, the two major types of extruders are single and twin. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a double screw extruder given the limited number of options of extruders available.  
Regarding claim 18, although Watanabe is silent to the solidified particles at D10, D50 and D90, Watanabe discloses the particle diameter is from 5-400 µm (see Examples). This overlaps with Applicant’s claimed range of 0.5-300 µm. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Further, MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 19, Watanabe teaches the solidified particles have a diameter of 0.2-10 µm (see Examples). Further, MPEP 2144.05 states where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 20, Watanabe teaches mixing a mixture comprising thermoplastic polymer and a silicone oil that is immiscible with the thermoplastic polymer [abstract].
Watanabe is silent to the exact temperature of mixing. However, the abstract discloses the temperature is not lower than the melting/softening point so the mixing temperature must be greater than the melting/softening point given the limited number of options: the same temperature as the melting/softening point or greater than the melting/softening point. MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality In re Aller
Further Watanabe teaches the cooling the mixture to below the melting point or softening temperature of the thermoplastic polymer at a rate of about 10°C/hour to about 100°C/second to form a solidified particle (see Examples) and separating the solidified particles from the carrier fluid (see Examples).
 Watanabe further discloses the particles are spherical (column 1 lines 5-7) but does not disclose the circularity or the extruder. However, it is conventionally known spherical particles have a circularity of 1.0 or close to 1.0. Further, analogous art, Watanabe 2  discloses a thermoplastic polymer comprising a circularity of 0.9-1 [0030] where the mixture is melted through an extruder [0044] since a spherical shape has good fluidity [0029].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watanabe to incorporate a circularity of  0.9-1.0 and utilize an extruder as taught by Watanabe 2 since (1) it is conventionally well known and (2) and for the benefit of good fluidity.  

Claims 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 4,863,646) and Watanabe et al (US 2021/0213647 A1), herein referred to as Watanabe 2 and further in view of Dontula et al (US 2006/0222789 A1). 
Watanabe is silent to emulsion stabilizer. However, analogous art, Dontula, discloses voids in the thermoplastic polymer [0082] filled with carbon black [0073] with a weight of 1-20% [0073], which overlaps with applicant’s claimed range of 0.01-10% wt. of emulsion stabilizer. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Additionally, during the mixing process, it is inherent for the reinforcing materials to evenly . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 4,863,646) and Watanabe et al (US 2021/0213647 A1), herein referred to as Watanabe 2, and further in view of NPL, Time to learn about dynamic optimization of extruder barrel temperatures. 
Watanabe and Watanabe 2 are silent to the extruder having two or more zones at different temperatures. However, it is conventionally well known for extruders to have multiple zones of different temperatures as evidenced by the attached NPL (pg. 2 paragraph 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an extruder with two or more zones at different temperatures since it is conventionally well known. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743